PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Marineau et al.
Application No. 15/579,830
Filed: December 5, 2017
Attorney Docket No. SYR-012US
For: COMPOUNDS FOR THE MODULATION OF MYC ACTIVITY
:
:
:
:   DECISION GRANTING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:



This is a decision on the petition under 37 CFR 1.313(c)(2), filed April 12, 2021, to withdraw the above-identified application from issue after payment of the issue fee.

There is no indication that the request is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Derek Denhart appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination). See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on April 12, 2021 cannot be refunded. If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

This application is being referred to Technology Center Art Unit 1626 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the concurrently inventor’s oath or declarations and the inventor’s oath or declaration. 


All other inquiries regarding the examination of this application should be directed to the Technology Center at their customer service line (571) 272-1600.


/April M. Wise/
Paralegal Specialist, Office of Petitions





    
        
            
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.